DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a wireless communication module…” in claims 1, 7, 9, 10, 16, 18 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7-11 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomono, U.S. Patent Pub. No. 2016/0291851.
Regarding claims 1 and 10, Tomono discloses a display apparatus (see figure 1)  and method comprising: a display (display device 18); a wireless communication module (device 19) configured to wirelessly communicate in a first frequency band or a second frequency band (2.4 GHz band or 5GHz band) (0017, 0018); and a controller (CPU 11) configured to: control the wireless communication module to search for a radio signal transmitted from a wireless access point (WAP) (the wireless communication device has a function of detecting RSSI indicating the intensity of the received radio wave…it is possible that radio wave intensity of the signal received from the first AP and the radio wave intensity of the second AP can be detected separately) (0026), control the display to display identification information (SSID) (0035) included in each of a plurality of radio signals received by the wireless communication module, the radio signal being one of the plurality of radio signals (when the user selects the wireless LAN on the screen indicating the user to select a network connection method, screens for various settings such as a screen for setting an encryption key corresponding to the AP the user wishes to use) (0035), and display a message for guiding wireless communication with the WAP in the first frequency band on the display, based on a user's selection of wireless communication with the WAP in the second frequency band (In the access point switching guidance screen, AP switching confirmation information…is displayed. The AP switching confirmation information includes information indicating that there is an AP of a wireless LAN of which radio wave intensity is stronger than that of the wireless LAN currently set, and a 
Regarding claims 2 and 11, Tomono discloses the display apparatus/method according to claims 1 and 10, wherein the controller is configured to determine whether the WAP provides the wireless communication in the first frequency band and the wireless communication in the second frequency band, based on the identification information included in each of the plurality of radio signals (inherent as evidenced by the fact the SSIDs have been set/identified based on obtained radio wave intensity detected) (see abstract and 0026, 0035). 
Regarding claims 7 and 16, Tomono discloses the display apparatus/method according to claims 1 and 10, wherein the controller is configured to: control the wireless communication module to wirelessly communicate with the WAP in the second frequency band in response to a user input; and display a message for guiding the wireless communication with the WAP in the first frequency band on the display, in response to a deterioration in video quality or a deterioration in communication quality during the wireless communication with the WAP in the second frequency band (In the access point switching guidance screen, AP switching confirmation information…is displayed. The AP switching confirmation information includes information indicating that there is an AP of a wireless LAN of which radio wave intensity is stronger than that of the wireless LAN currently set, and a message asking whether the user wishes to use the other wireless LAN of which radio wave intensity is strong) (0065, 0073, 0088).
Regarding claim 8 and 17, Tomono discloses the display apparatus/method according to claims 7 and 16, wherein: the deterioration in video quality comprises a 
Regarding claims 9 and 18, Tomono discloses the display apparatus/method according to claims 1 and 10, wherein the controller is configured to: control the wireless communication module to wirelessly communicate with the WAP in the first frequency band in response to a user input; and display a message for guiding the wireless communication with the WAP in a different channel of the first frequency band on the display, in response to a deterioration in video quality or a deterioration in communication quality during the wireless communication with the WAP in the first frequency band (In the access point switching guidance screen, AP switching confirmation information…is displayed. The AP switching confirmation information includes information indicating that there is an AP of a wireless LAN of which radio wave intensity is stronger than that of the wireless LAN currently set, and a message asking whether the user wishes to use the other wireless LAN of which radio wave intensity is strong) (0065, 0073, 0088).
Regarding claim 19, Tomono discloses a display apparatus comprising: a display (display device 18); a wireless communication module (device 19) configured to wirelessly communicate in a first frequency band or a second frequency band (2.4 GHz band or 5GHz band) (0017, 0018); and a controller (CPU 11) configured to: control the wireless communication module to search for a radio signal transmitted from a wireless access point (WAP) (the wireless communication device has a function of detecting .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 12, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomono in view of Do et al. (Do), U.S. Patent Pub. No. 2016/0131733.
Regarding claims 3 and 12, Tomono discloses the display apparatus/method according to claims 2 and 11 as described and further discloses wherein the controller is configured to determine whether the WAP provides the wireless communication in the first frequency band and the wireless communication in the second frequency band, based on service set identifiers (SSIDs) included in the plurality of radio signals (inherent as evidenced by the fact the SSIDs have been set/identified based on obtained radio wave intensity detected) (see abstract and 0026, 0035).
Tomono, however fails to disclose wherein the determination is based on a similarity between the SSIDs.
Do reads on this limitation. Specifically, Do discloses a mobile communication device that detects similarities among unique identifiers such as BSSIDs of acquired signals (0060).

Regarding claims 5 and 14, Tomono discloses the display apparatus/method according to claims 2 and 11 as described above. Tomono, however, fails to disclose wherein the controller is configured to determine whether the WAP provides the wireless communication in the first frequency band and the wireless communication in the second frequency band, based on a difference between media access control (MAC) addresses included in each of the plurality of radio signals. 
Do reads on this limitation. Specifically, Do discloses a mobile communication device that detects similarities among unique identifiers such as MAC ID addresses of acquired signals (0060).
Therefore, before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Tomono with the teachings of Do as such a modification would require only routine skill in the art to implement.
Regarding claim 20, Tomono discloses the display apparatus according to claim 19 as described. Tomono, however, fails to disclose wherein the controller is configured to determine whether the WAP provides the wireless communication in the first frequency band and the wireless communication in the second frequency band, based on a similarity between service set identifiers (SSIDs) included in the plurality of radio signals or a difference between media access control (MAC) addresses included in each of the plurality of radio signals.

Therefore, before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Tomono with the teachings of Do as such a modification would require only routine skill in the art to implement.

Allowable Subject Matter
Claims 4, 6, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 4 and 13, prior art fails to suggest or render obvious wherein a controller is configured to: determine whether the SSIDs from which letters, numbers or symbols representing a frequency band have been removed from the SSID are the same between each other; and determine whether the WAP provides the wireless communication in the first frequency band and the wireless communication in the second frequency band. 
Regarding claims 6 and 15, prior art fails to suggest or render obvious wherein a controller is configured to: determine whether the difference between the MAC addresses included in each of the plurality of radio signals is less than a predetermined .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moriya et al. U.S. Patent Pub. No. 2019/0050175, discloses a communication apparatus and printer.
Ise et al. U.S. Patent Pub. No. 2010/0124213, discloses a wireless communication terminal device, communication method and computer-readable recording medium.
	Rajapakse, U.S. Patent Pub. No. 2017/0317877, disclose semi-automated configuration of a low-latency multimedia playback system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMICA M. BEAMER whose telephone number is (571)272-7797. The examiner can normally be reached Monday thru Friday; 9:00 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G. Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TEMICA M BEAMER/Primary Examiner, Art Unit 2646